0ffiHffi*h$et
   lln tbe @nfteD $.tutes [.ourt of :felersl @lsfms
                                                       No. i5-880 C
                                                  Filed: April 20,2016
                                             NOT TO BE PUBLISHED
** r!*rr*r!* ri*rr rr*1 ,* ti***,1* * ***t *** * t(**:l ** r.** *
                                                                                                          FILED
                                                                                                        APR 2 0 ?0t6
PETER and VERNON KALOS,
                                                                                                        U,S. COURT OF
                                                                                                       FEDERAL CLqIMS
             Plaintiffs, pro se,




THE LINITED STATES,

             Defendant.


*,t *. * * * * {( * *,l(   {. r.   *   *'1.   ****   rr r!   *+***++***   :r   **   :f   **   :F   *

           MEMORANDUM OPINION AND FINAL ORDER ON RECONSIDERATION

        On March 30. 2016. Plaintiff Vemon Kalos filed a Motion For Reconsideration of an
unreported March 1 7, 2016 Memorandum Opinion And Final Order Concerning The
Govemment's Motion To Dismiss, pursuant to Rule 59 of the Rules of the United States Court of
Federal Claims C'RCFC). ECF No. 13. On April 5,2016, Plaintiff Peter Kalos also filed a
separate Motion For Reconsideration of the same decision. ECF No. 14.

        To prevail on a motion for reconsideration under RCFC 59, the movant must identifi a
manifest error of law, or mistake of fact. See Shapiro v. Sec'y oJ Health & Human Servs., 105
Fed. Cl. 353, 361 (2012), aff'd, 503 F. App'x 952 (Fed. Cir. 2013). Specifically, the movant must
show: (1) an intervening change in controlling law; (2) the availability of previously unavailable
evidence; or (3) the necessity of granting the motion to prevent manifest injustice. 1d The court
has considerable discretion in ruling on a motion for reconsideration. See Yuba Natural Res.,
Inc. v. United States,904 F .2d 1577 , 1583 (Fed. Cir. 1990). But, granting such relief requires "a
showing of extraordinary circumstances." Caldwell v. United States,391 F.3d 1226, 1235 (Fed,.
Cir. 2004) cert. denied,546 U.S. 826 (2005) (citation omitted).

         In their collective Motions, Plaintiffs do not argue that there has been an intervening change
in the law nor do they argue that there is new evidence that was unavailable when the courl issued
the March I7 , 2016 Unreported Memorandum and Final Order. Nor do they demonstrate that
denying the Motions For Reconsideration would result in manifest injustice.

     In the March 17 , 2016 Memorandum Opinion And Final Order, the court granted the
Govemment's Motion To Dismiss, because it determined that Plaintiffs' August 14, 2015
Complaint was barred by the statute of limitations under 28 U.S.C. $ 2501. ECF No. 11, at 5. In
the Motions For Reconsideratioq however, Plaintiffs do not argue that August I 4, 20 I 5 Complaint
was timely nor that denying their Motions would manifest injustice. Instead, both reargue the
merits of the underlying case.

       For these reasons, Plaintiff Vemon Kalos' March 30,2016 Motion For Reconsideration
and Plaintiff Peter Kalos' April 5. 2016 Motion For Reconsideration are DENIED.

       IT IS SO ORDERED.